Citation Nr: 0908978	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
left arm and shoulder.

2.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected lichen planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and December 2004 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  In July 2002, 
the Veteran filed a claim for service connection for left 
shoulder and arm disorder.  The January 2004 rating decision 
on appeal adjudicated this service connection issue.  

In June 2004, the Veteran filed a claim for increased rating 
for the service-connected lichen planus.  The December 2004 
rating decision adjudicated this increased rating issue.  
During the course of the appeal, in a March 2006 rating 
decision, the RO increased the evaluation for the service-
connected lichen planus to 10 percent, effective on July 23, 
2002.  Inasmuch as a rating higher than 10 percent is 
available, and inasmuch as a claimant is presumed to be 
seeking the maximum available benefit for a given disability, 
the claim for higher rating as reflected on the title page 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The July 23, 2002 effective date assigned by the RO in March 
2006 for increased rating of 10 percent appears to have been 
in error; in the March 2006 rating decision, the RO indicated 
that July 2002 was the date of receipt of the Veteran's claim 
for increased rating when, in actuality, the July 2002 claim 
was only for service connection, and was not in fact a claim 
for increased rating for service-connected lichen planus.  
The increased rating claim for service-connected lichen 
planus was not received until June 2004.  While the Board 
will not disturb the RO's assignment of effective date for 
the 10 percent rating, the Board must consider that the 
Veteran's claim for increased rating was not in fact received 
until June 2004.  For this reason, the Board may consider the 
one year period prior to receipt of the June 2004 increased 
rating claim in determining whether entitlement to increase 
rating for lichen planus arose, but may not consider any 
earlier period for purposes of increased rating.  

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge sitting in Washington, D.C., in 
October 2008.  A transcript of that hearing has been made and 
added to the record.  

Following the Board hearing, through her representative, the 
Veteran requested, and the Board granted, additional time to 
submit evidence.  Such additional evidence with a waiver of 
initial RO jurisdiction was received.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2008).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The Veteran's currently diagnosed left shoulder 
impingement syndrome (tendinitis) was not shown in service, 
was not continuous after service, is not shown following 
discharge from service until 2001, and has not been related 
to service by competent evidence, including to an anthrax 
vaccination in service in 1991.

3.  For the increased rating period from May 26, 2004, the 
service-connected lichen planus has required systemic therapy 
to include corticosteroids that more nearly approximates for 
a total duration of six weeks or more, but not constantly, 
during a 12-month period.




CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed left shoulder 
impingement syndrome (tendinitis), claimed as joint paint in 
the left arm and shoulder, was not incurred in or aggravated 
by active service, and is not an undiagnosed illness that may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2008).

2.  The criteria for an increased disability rating of 30 
percent for service-connected lichen planus have been met for 
the period under appeal from May 26, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7822 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability). 

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  With regard to the claim for 
service connection for joint pain of the left arm and 
shoulder, the RO provided the Veteran a notice letter in 
April 2003, advising her that, to establish service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on military 
service, and a relationship between the claimed disabilities 
and military service.  The Veteran had ample opportunity to 
respond prior to the issuance of the January 2004 rating 
decision on appeal.  A RO letter in March 2006 advised the 
degree of disability and effective date pertaining to the 
disability.  

Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  Moreover, in the present appeal, because 
the service connection claim is being denied, and no 
effective date will be assigned, the Board finds that there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess.  The Board accordingly finds that the 
Veteran has received notice of the elements required to 
support her claim for service connection and has had ample 
opportunity to respond.

With regard to the claim for an increase evaluation for skin 
disability, the RO sent the Veteran a letter in September 
2004 advising her that, to establish entitlement to an 
increased rating for a service-connected disability, the 
evidence must show that the skin disability has become worse.  
The Veteran had ample opportunity to respond prior to the 
issuance of the December 2004 rating decision on appeal.  In 
this case, the RO also notified the Veteran of all applicable 
rating formulae in a May 2008 RO letter.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
stated that adequate notice in a rating claim requires all 
four of the following questions be answered in the 
affirmative.  (1) Do the notice letters inform the claimant 
that to substantiate the claim he or she must provide, or ask 
VA to obtain, medical or lay evidence showing a worsening or 
increase in severity and the effect that worsening has had in 
her or her employment and daily life? (2) Is the claimant 
rated under a diagnostic code (DC) that contains the criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life (such as a specific 
measurement or test result)? If so, do the notice letters 
provide at least general notice of that requirement? (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life? 
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.

In this case, the May 2008 RO letter cited above satisfies 
the requirements of Vazquez-Florez in that the letter advised 
the Veteran that VA uses a published schedule for rating 
disabilities that determines the rating assigned and that 
evidence considered in determining the disability rating 
includes the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment, and specific tests or 
measurement results.  However, the RO did not readjudicate 
the Veteran's claim following the May 2008 RO letter.  

The Board finds that the VCAA notice error is not prejudicial 
to the Veteran in that she demonstrated actual knowledge of 
what was required to substantiate her claims.  First, the RO 
advised the Veteran of the applicable rating criteria in the 
March 2006 rating decision.  Second, in a May 2006 statement, 
the Veteran indicated that a higher evaluation was warranted 
because the lichen planus had spread to her mouth.  In an 
October 2004 statement, the Veteran indicated that steroid 
pills are the only effective treatment for the lichen planus.  
Also, during her October 2005 RO hearing, the Veteran 
indicated that the skin disorder was worse than when examined 
in October 2004.  Finally, during the October 2008 personal 
hearing, the Veteran testified that the lesions were 
widespread on her body, but did not cover her face.  The 
Veteran also testified that the skin disorder gets worse in 
winter and causes discomfort when wearing clothes.  These 
statements, extensively describing her current symptomology, 
show that the Veteran had actual awareness of what is needed 
to substantiate the claim for increased rating, including 
evidence of the effects of any worsening on employment and 
daily life. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
April 2003 and September 2004 notice letters also advised the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing enough information about the records to enable VA 
to request them from the person or agency having them.

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  The Board also notes that there 
is no indication that any additional action is needed to 
comply with the duty to assist the Veteran in connection with 
the claims on appeal.  The Veteran's service treatment record 
(STR) is on file.  In addition to the STR, the file includes 
medical records from those VA and non-VA medical providers 
that the Veteran identified as having relevant records.  The 
Veteran has not identified, and the file does not otherwise 
indicate, that any other VA or non-VA medical providers have 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

With regard to her claim for an increased evaluation, the 
Veteran was afforded VA examinations in October 2004 and 
November 2007.  Although the Veteran indicated that her 
symptoms are worse than reported in the examination reports, 
she has not asserted, and the evidence does not show, that 
her symptoms have increased in severity since those 
evaluations.  The evidence also does not show that the VA 
examination reports are inadequate for rating purposes.  
Although the VA examiner did not specifically review all the 
evidence in the claims file, the VA examiner did obtain an 
essentially accurate history from the record and the Veteran, 
as part of the VA examinations.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (008) (review of the claims file 
"is not a magical or talismanic set of documents; a 
physician can also become aware of the relevant medical 
history through a factually accurate medical history reported 
by the veteran.)  In addition, because this is an increased 
rating case, the current levels of skin disability, which are 
shown by current clinical findings, are more probative of the 
increased rating questions.  See VAOPGCPREC 20-95 (an 
examination is not inadequate merely because the history was 
supplied by the Veteran).  Moreover, the Court has recently 
indicated that a review of the accurate medical facts in a 
case is what is important, not just a statement that the 
examiner reviewed the claims file.  The Board accordingly 
finds that remand for a new VA examination is not required at 
this point.  See 38 C.F.R. § 3.159(c)(4).

The Veteran has not been afforded a VA examination in 
connection with the claim for service connection for left 
shoulder and arm disorder; however, as explained in detail 
below, the weight of the evidence does not demonstrate that 
an event, injury, or disease occurred in service, and there 
is no competent medical evidence indicating that the 
disability or persistent or recurrent symptoms of the 
disability may be associated with the Veteran's service.  
Because the weight of the evidence demonstrates no left 
shoulder injury or disease in service, there is no in-service 
shoulder disease or injury to which a currently diagnosed 
disability of the left shoulder could be related by competent 
evidence.  For this reason, a VA examination has not been 
provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i).  

To the extent the Veteran is claiming service connection on a 
presumptive basis for an undiagnosed illness (chronic 
qualifying disability), there is competent evidence of a 
diagnosed disability of the left shoulder of impingement 
syndrome (tendinitis).  For these reasons, remand for new VA 
examinations is not required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  
 
Finally, the Veteran has been afforded a hearing before the 
undersigned Acting Veterans Law Judge in which she presented 
extensive testimony and oral argument, including with the 
assistance of her representative, that specifically pertained 
to the elements of service connection and the criteria for an 
increased disability rating of the skin disability.  Under 
these circumstances, the Board finds that the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

 Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the Veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Service Connection for Left Arm or Shoulder Disorder

The Veteran in this case is seeking service connection for a 
left arm and/or shoulder disability that, she claims, was 
caused by an anthrax vaccination that she received in service 
in 1991 prior to deployment to Saudi Arabia during the 
Persian Gulf War.  

The Veteran is competently diagnosed with left shoulder 
impingement syndrome or tendinitis.  In particular, a March 
2002 treatment note from a private (non-VA) physician 
documents the Veteran's complaints of left shoulder pain for 
one year, but with no prior trauma.  The physician provided a 
diagnosis of shoulder impingement syndrome and noted that an 
X-ray report from November 2001 showed no bony or joint 
abnormality.  Similarly, a February 2001 treatment note 
provides an assessment of bursitis and a July 2001 treatment 
includes a diagnosis of tendinitis.  Therefore, the first 
element of service connection, evidence of a current 
disability, is met.  

Because the competent evidence establishes a current 
diagnosis of left shoulder disability, the symptom is not 
"undiagnosed" or "medically unexplained"; therefore, the 
chronic qualifying disability presumptive provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for veteran's of the 
Persian Gulf War do not apply.

On the question of direct service connection, the weight of 
the evidence demonstrates no in-service injury or disease of 
the left shoulder, and no chronic in-service symptoms of the 
left shoulder.  The Veteran's service treatment record (STR) 
is negative for any complaints of, treatment for, or clinical 
findings relating to the Veteran's left shoulder.  During the 
October 2008 Board hearing, the Veteran testified that she 
saw a doctor for left shoulder pain while still in service; 
however, such recent testimonial assertion is outweighed by 
the absence of complaints, findings, diagnosis, or treatment 
of left shoulder disorder in the STRs; the absence of 
evidence of complaints or treatment for a left shoulder 
disorder after service until 2001; and the Veteran's own 
report in the July 2002 service connection claim that she 
began having problems with her left arm in 2001 (although she 
was unsure of the date).

The weight of the evidence also demonstrates that the 
Veteran's left shoulder symptoms were not continuous after 
service.  During the October 2008 Board hearing, the Veteran 
testified that her symptoms first appeared within one year of 
the anthrax vaccination and have continued until present, 
although she did not seek treatment until 2001 because that 
is when the symptoms grew worse.  The Board finds that such 
recent testimonial assertion of both chronic in-service 
symptoms and continuous post-service symptomatology is 
outweighed by her previous histories of post-service onset of 
pain in 2000 or 2001.  In a May 2000 statement, the Veteran 
indicated that the left shoulder pain had begun two to three 
years prior, approximately 1997 or 1998, which is still 
several years after service separation.  The competent 
evidence of record reflects actual recorded complaints of 
left shoulder pain during the post-service treatment in 2001.  

Because the diagnosis of left shoulder disability occurred 
approximately eight years following discharge from service, 
without credible evidence of chronic left shoulder symptoms 
in service or continuous post-service shoulder symptoms until 
many years after service separation, service connection on a 
direct basis may only be established with evidence 
demonstrating that the disability was in fact "incurred" 
during service.  Velez v. West, 11 Vet. App. 148, 152 (1998).  
The record on appeal in this case includes no medical 
evidence indicating a relationship between the Veteran's 
current left shoulder disorder and service.  

On the question of direct service connection, there is no 
competent evidence that the Veteran's left shoulder 
disability is etiologically related to her active service, to 
include an anthrax immunization in 1991.  A veteran seeking 
service connection must establish not only the existence of a 
present disability, but also an etiological connection 
between her active service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

With regard to the Veteran's contention that an anthrax 
immunization in service is the cause of subsequently 
diagnosed left shoulder disability, the Veteran contends that 
the record includes no evidence of the anthrax immunization 
because it was classified and not documented in her treatment 
records.  In support, the Veteran submitted a buddy statement 
from a Ms. DEN, who indicated that she served in the same 
unit as the Veteran during their deployment to Saudi Arabia.  
According to Ms. DEN, she also received a shot, which, she 
was later told, was an anthrax vaccine.  The Board finds that 
the Veteran's account of receiving an anthrax vaccine in 1991 
is credible.  

In her May 2006 Substantive Appeal, the Veteran indicated 
that her treating physician could not relate the shoulder 
pain to the in-service shot because she did not have enough 
supporting information.  According to the Veteran, however, 
the physician stated that "it is possible" that the arm 
pain is related to the in-service shot.  The Board notes that 
this type of hearsay medical evidence does not constitute 
competent medical evidence in support of a claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a 
physician said, and the layman's account of what she 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."); Warren v. Brown, 6 Vet. App. 
4 (1993).  

Currently, the only evidence of record supporting the 
Veteran's assertion of relationship of currently diagnosed 
left shoulder disability to service is her own lay opinion.  
In a May 2000 statement, the Veteran indicated that the left 
shoulder pain had begun two to three years prior, which, the 
Board notes, would be approximately 1997 or 1998.  Then, in a 
July 2002 statement with her service connection claim, the 
Veteran asserted that she first began having problems with 
her left shoulder in 2001.  In contrast, the Veteran stated 
in a February 2005 statement the left shoulder pain began 
before her retirement from active service, but did not 
increase in severity until following retirement.  

On the question of whether the Veteran's left shoulder 
disability is related to an anthrax vaccine in service, the 
Veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or an 
etiology opinion.  Therefore, her lay opinion does not 
constitute competent evidence in support of her claim and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).

During the October 2008 Board hearing, the Veteran also 
indicated that service connection on a presumptive basis for 
an undiagnosed illness may be warranted.  
In this case, the Veteran's DD 214 establishes that she had 
service in the Persian Gulf War.  In support of her claim, 
the Veteran testified during the Board hearing that her 
private physician was unable to determine the cause of the 
disorder.  

As explained above, the Veteran is competently diagnosed with 
left shoulder impingement (tendinitis).  Since the competent 
medical evidence shows that the Veteran's left shoulder pain 
is not due to an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness, it is not a 
qualifying chronic disability for the purposes of presumptive 
service connection due to Gulf War service.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).  Accordingly, service 
connection on that basis is not warranted.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for joint pain of the left arm and shoulder, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Evaluation for Service-Connected Lichen Planus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  With regard to the Veteran's increased rating claim, 
the Board has considered all evidence of severity since the 
claim for increased rating was received in June 2004 and has 
considered whether "staged ratings" are warranted.  The 
Board's adjudication of that claim, accordingly, meets the 
requirements of Hart.  

The service-connected lichens planus is evaluated under the 
provisions of Diagnostic Code (DC) 7822 (papulosquamous 
disorders that include lichen planus), or alternatively, 
under DC 7806 (as analogous to dermatitis or eczema).

According to DC 7822, 38 C.F.R. § 4.118, a 10 percent 
evaluation is warranted in cases where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; systemic therapy or intensive light therapy was 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned in cases where 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy or intensive light therapy was required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
assigned in cases where more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
and constant or near-constant systemic medications or 
intensive light therapy were required during the past 12-
month period

Under DC 7806, 38 C.F.R. § 4.118, a 10 percent evaluation is 
warranted for cases where at least five percent, but less 
than 20 percent of the entire body, or at least five percent, 
but less than 20 percent, of exposed areas are affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is assigned in cases where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is warranted in cases where more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
are affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.

According to both DC 7800 and DC 7822, eczema and 
papulosquamous disorders, including lichen planus, may be 
evaluated as disfigurement of the head, face, or neck (under 
DC 7800) or scars (under DC 7801-7805), depending upon the 
predominant disability.  The Board finds, based on the 
evidence demonstrating no disfigurement of the head, face or 
neck, or scars (discussed in detail below), that DCs 7801-
7805 are not for application.  

The Veteran contends that a higher rating is warranted 
because the service-connected skin disorder of lichen planus 
had increased in severity, and caused itching and exfoliation 
("flaking of the skin") in an exposed area.  In an October 
2004 statement in support of claim, the Veteran contended 
that the lichen planus had spread to the upper parts of her 
body, caused itching, dark spots that are disfiguring, that 
steroid creams did not seem to be effective, and that the 
only effective treatment seemed to be steroid pills.  In the 
substantive appeal and during the October 2008 Board personal 
hearing she explained that the lesions are widespread on her 
body and have spread to her mouth, which causes tenderness 
and burning in her mouth.  She has submitted medical evidence 
showing lichen planus to her mouth. 

The pertinent evidence of record on appeal includes VA 
examinations, VA medical center (VAMC) outpatient treatment 
records, private medical treatment records, and the Veteran's 
lay histories, written statements, and personal hearing 
testimony.  With regard to VAMC treatment records, a February 
2004 dermatology consultation note reports that the Veteran 
was treated with a steroid cream in the past.  The 
dermatologist noted that the lichens planus was under control 
at that time. 

A May 26, 2004 VA treatment entry reflects the Veteran's 
history of lichen planus that worsens with warmer weather, 
and treatment with various creams.  The examiner indicated 
that the Veteran will occasionally need oral steroids to 
help.  A May 2004 treatment note shows that the Veteran's 
treating physician found 2 small 3 millimeter hyperpigmented 
macules on the right lower extremity (RLE) below the knee.  
The physician's assessment was lichen planus, lesions 
consistent with post-inflammatory changes.  She prescribed a 
topical steroid cream to be taken twice daily as needed.  A 
June 2004 note shows a prescription for fluocinonide cream to 
be applied sparingly to affected areas twice a day as needed.  

In October 2004, the Veteran underwent a VA examination.  The 
VA examiner, a physician, did not have the claims file for 
review; however, the VA examiner reviewed the Veteran's 
current complaints and performed a thorough clinical 
examination.  The Veteran reported that she had been given an 
oral medication 5 years prior, but has been prescribed 
steroid creams since that time.

On physical examination, the October 2004 VA examiner noted 
approximately a dozen small spots on the body, which did not 
itch or blister.  These included two small spots on each 
ankle, two to three spots on each lower leg and upper thigh, 
and 2 to 3 spots on each arm near the wrist, especially the 
right wrist.  Plus there were approximately two spots on the 
back of the neck.  There was no erosion or ulceration of any 
of the spots.  None were larger than 8 by 4 millimeters.  
They were all hyperpigmented, possibly post-inflammatory 
changes.  The physician also noted one "small bump" that 
the Veteran indicated was the start of a new lesion.  The 
physician described it as very small, approximately 2 
millimeters, and not quite a papule.  There were no lesions 
on the Veteran's face and none were disfiguring.  The 
physician described that the lesions cover less than one 
percent of the total body surface.  The October 2004 VA 
examiner provided a diagnosis of lichen planus by history, 
and explained that during the examination, only 
hyperpigmented post-inflammatory residuals were mainly 
visible.  The Board notes that accompanying photographs 
confirm the examiner's findings.  

The record also includes the Veteran's private dental 
treatment records.  In an undated medical questionnaire 
(appearing to be from December 2005), the Veteran noted a 
tender area on the lower right side of the mouth.  A December 
2005 treatment note documented a 5 by 6 millimeter area 
diagnosed as lichen planus.  The dentist prescribed 
dexamethasone elixir and recommended follow-up in three weeks 
for a biopsy if the condition had not resolved.  The records 
do not indicate whether a biopsy was performed.  

In a February 2006 VAMC dermatology treatment note, a 
physician noted the Veteran's complaints of lesions in the 
mouth, occurring for about a year.  The physician diagnosed 
oral lichen planus and prescribed dexamethasone elixir to be 
taken as instructed by the Veteran's dentist (as detailed 
below).  

In November 2007, the Veteran underwent a second VA skin 
examination by the same VA examiner.  Although the VA 
examiner again did not have the claims file for review, she 
documented a medical history as provided by the Veteran and 
noted the Veteran's current complaints.  In particular, the 
Veteran reported lesions in her mouth, which caused a 
stinging sensation in her mouth.  She was treated with a 
mouthwash.  The VA physician described the course of the 
condition as intermittent and found no systemic symptoms.  
She noted that treatment consisted of a topical steroid cream 
and steroid mouthwash (corticosteroid) as needed.  There were 
no side effects and no functional impairment.  

On physical examination in November 2007, the VA examiner 
found one current lesion, described as a one-centimeter, 
hyperpigmented scaly spot on the left forearm, not itching.  
The examiner explained that less than 0.1 percent of the 
exposed or total body surface was affected.  Inside the 
mouth, the examiner noted a one-centimeter purplish 
erythematous area with increased vascularity and small white 
plaques on the right buccal wall near the mandible.  There 
was no tenderness or ulceration and it covered no exposed 
surface and less than 0.1 percent of the total body surface.  
The diagnosis was lichen planus, with oral lichen planus 
lesion.  

The Board has also given careful consideration to the 
Veteran's lay contentions.  In particular, the Board notes 
that the Veteran indicated in an October 2004 statement that 
wearing clothing causes breakouts.  She also explained that 
the spots continue to itch after healed.  In her Notice of 
Disagreement (NOD), the Veteran wrote that the photographs 
from the October 2004 examination do not accurately reflect 
the coverage of the lesions since she was unwilling to 
disrobe during the examination.  Finally, during her Board 
hearing, the Veteran testified that her lesions are more 
extensive than reported in the November 2007 VA examination.  

After a careful review of the evidence, the Board finds that 
the Veteran's symptoms more nearly approximate the criteria 
for a 30 percent evaluation for the period of increased 
rating claim from May 26, 2004.  In particular, the evidence 
from May 26, 2004 shows systemic therapy (corticosteroids) 
that more nearly approximates for a total duration that more 
nearly approximates six weeks or more, but not constantly.  
The May 26, 2004 treatment entry is the first evidence of the 
need for oral steroids.  

In determining whether an evaluation higher than 30 percent 
is warranted, the Board has given careful consideration to 
the Veteran's lay assertions.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (laypersons are competent to testify in 
regard to the onset and continuity of symptomatology); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted 
the Veteran's history of symptoms as presented to VA 
examiners during VA treatment and examination.  Even 
affording the Veteran full competence in reporting her 
symptoms, her testimony and correspondence do not show that 
the criteria for an evaluation higher than 30 percent are met 
for any period.  The competent evidence first shows oral 
(systemic) steroid use on May 26, 2004. 

The Board further finds that for no period of the claim has 
the criteria been met or more nearly approximated for a 
disability rating in excess of 30 percent.  Considering the 
criteria under DC 7822, the evidence does not show more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, and constant or near-constant 
systemic medications or intensive light therapy required 
during the past 12-month period, as is required for a higher 
disability rating of 60 percent.  Considering the criteria 
under DC 7806, the evidence does not show more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  For these reasons, 
a disability rating in excess of 30 percent is not warranted 
for any period of the increased rating claim. 

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  The rating schedule 
represents as far as is practicable the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment. 38 C.F.R. 
§ 3.321(a), (b) (2007).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Board may determine, in 
the first instance, that a veteran has not presented evidence 
warranting referral for extraschedular consideration, 
provided that it articulates the reasons or bases for that 
determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  This determination follows a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id. 

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  If the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology, and is found inadequate, the second step of 
the inquiry requires the Board to determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
the Veteran's claim for consideration of extraschedular 
ratings under 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for joint paint of the left arm and 
shoulder is denied.

A 30 percent evaluation for the service-connected lichens 
planus, for the period from May 26, 2004, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


